DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
Applicant’s preliminary amendment filed 12/23/2021 has been entered.
Claims 2-20 are pending and examined below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, lines 2-4 recite “a second leading portion” twice in the claim and therefore it is unclear if the Applicant is attempting to claim multiple leading portions or just referencing the same. It would appear that Applicant is referring to the same portion and the second recitation should be removed but this is not readily clear and therefore, the claim is rendered indefinite.
Regarding Claims 8, 14, and 18, each claim recites portions or ends of splines being “axially aligned... along the rod axis”. However, these limitations render the respective claims indefinite as it is unclear as to what Applicant is attempting to refer to by the term “axially aligned” as usually such a phrase is referring to objects sharing a common axis in which the objects are aligned along. However, it would appear that Applicant referring to a same position along the rod axis but this is merely speculation and unclear. Note that if Applicant amends the claim to clarify such language, it is recommended to amend the specification in a consistent manner to avoid confusion within the specification.
Claims 4-7 and 9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend form one of the claims outlined above

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.







Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nalagatla (US PGPUB 2012/0292366).

Regarding Claim 2, Nalagatla discloses a tool assembly (100; Figure 13) comprising: 
a cartridge assembly (148; Figure 4); 
a shell (casing 110 including driver 156, connected thereto (Para. 0065), with shaft 194; Figure 4) supporting the cartridge assembly (148; Para. 0063) and defining a passage (200 of 194; see Para. 0067); and 
an anvil assembly (112B; Figures 12-13) including an anvil (210B including forming surface 212B) and a center rod (218B; Figure 12) extending from the anvil (210B via base surface 220B; Para. 0087), the center rod (218B) defining a longitudinal rod axis (i.e. 248B; Figures 12-13) and including an alignment portion (portion of 252B including 246B) sized to pass through the passage (200; Para. 0076), the alignment portion (252B, 246B) including a first spline (“at least one spline” of 246B) extending in a direction parallel to the longitudinal axis (248B) of the center rod (218B) and including a first leading portion (leading portion of spline 246B), the first leading portion having a rounded shape (as clearly shown in Figure 12; see “Annotated View of Figure 12” below).  

    PNG
    media_image1.png
    410
    544
    media_image1.png
    Greyscale

Annotated View of Figure 12


Regarding Claim 3, Nalagatla discloses the alignment portion (252B, 246B) includes at least one second spline (246B shown in Figure 12) including a second leading portion, the at least one second spline (246B) extending in a direction parallel to the longitudinal axis of the center rod (218B) and including a second leading portion (Para. 0092; see “Annotated View of Figure 12” above).  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN204169888U-cited in IDS, see attached PDF for English translation which paragraph numbering is referenced below), in view of Nalagatla (US PGPUB 2012/0292366).

Regarding Claim 2, Wu discloses a tool assembly (Figures 6-10) comprising: 
a cartridge assembly (cartridge of 100-2); 
a shell (“staple cartridge sleeve” of 100-2 including “shell” and “central sleeve body”; Para. 0036) supporting the cartridge assembly(see Para. 0036) and defining a passage (“central sleeve body”; Para. 0036-0037); and 
an anvil assembly (shown in Figures 1-5) including an anvil (“nail seat 1”) and a center rod (“tube 3”) extending from the anvil (seat 1; Para. 0031), the center rod (3, 5) defining a longitudinal rod axis (as shown) and including an alignment portion (3) sized to pass through the passage, the alignment portion (3) including a first spline (“rib 3-2”; Para. 0026) extending in a direction parallel to the longitudinal axis of the center rod (3, 5 as shown; see the end of Para. 0031) and including a first leading portion, the first 

    PNG
    media_image2.png
    609
    422
    media_image2.png
    Greyscale

Annotated View of Figure 5

However, Wu fails to explicitly disclose the first leading portion comprising a rounded shape. 
Attention can be brought to the teachings of Nalagatla (see 102 rejection above) as Nalagatla teaches an anvil assembly (112B; Figures 12-13) including an anvil (210B including forming surface 212B) and a center rod (218B; Figure 12) including an alignment portion (portion of 252B including 246B) including splines (246B) extending in a direction parallel to a longitudinal rod axis (248B) of the center rod (218B), wherein the splines include rounded shaped leading portions (leading portions of splines 246B; see “Annotated View of Figure 12” above).  
Nalagatla further notes that the splines (246B) can comprise several different varying configurations (Para. 0092). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the leading portions of the splines of Wu such that they comprise a rounded shape as taught by Nalagatla. By modifying Wu in this manner, the splines of the center rod and the alignment splines of the passage will engage in a gradual manner and by eliminating a point of the splines of Wu to instead be of a rounded shape as taught by Nalagatla, damage to the splines can be further prevented. Further one could alternatively view this shape change as an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed because Applicant has not disclosed that the rounded shape provides an advantage, is used for a particular purpose, or solves a stated problem over the tapered shape of Wu. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with shaped leading portions of Wu because in either instance, the splines will engage with a smaller area of contact to assist in the clocking/alignment.
Therefore, it would have been an obvious matter of design choice to modify Wu to obtain the invention as specified in the claim. 

Regarding Claim 3, Wu, as modified, discloses the alignment portion (3-2) includes at least one second spline (“second spline”; see “Annotated View of Figure 5” above) including a second leading portion (as shown above), the at least one second spline extending in a direction parallel to the longitudinal axis of the center rod (3, 5) and including a second leading portion (see above).  

Regarding Claim 4, as modified, discloses the first leading portion of the first spline (3-2; “first spline”) is positioned proximally of the second leading portion of the at least one second spline (3-2; “second spline”; see “Annotated View of Figure 5” above as it is clear that the first spline’s leading portion extends further downward/proximally; see also Para. 0031 which mentions the “ribs” extending at different lengths).  

Regarding Claim 5, Wu, as modified, discloses the second leading portion of the at least one second spline (3-2) has a rounded shape (see modification above).  

Regarding Claim 6, Wu, as modified, discloses the shell (“sleeve” of 100-2) includes alignment splines extending along an inner wall of the shell defining the passage, and the first leading portion (of 3-2) is configured to engage the alignment splines to clock the anvil assembly relative to the cartridge assembly (of 100-2) as the center rod (3, 5) passes through the passage of the shell (of 100-2; note Para. 0038 discloses “corresponding groove” in the central sleeve for the “tube 3” and “rib 3-2”to be inserted to fix rotation and note that alignment splines must be formed in order to accommodate the ribs 3-2 and prevent rotation as disclosed when the tube is inserted, note the alternative 103 rejection below).

Regarding Claim 7, Wu, as modified, discloses the alignment splines (see explanation above with reference to Para. 0038) each define a channel (“corresponding groove”; Para. 0038) with adjacent alignment splines (see Para. 0038), each of the channels being sized to receive the first and second splines (3-2) to rotatably fix the anvil assembly relative to the shell (of 100-2; see end of Para. 0038 as the ribs fit into the “corresponding groove” such that the tube “cannot be rotated”, again, note the alternative 103 rejection below).  

Regarding Claim 8, Wu, as modified, discloses the first spline (3-2, “first spline”) includes a first trailing end and the at least one second spline (3-2, “second spline”) includes a second trailing end, the first and second trailing ends being axially aligned along the rod axis (of 3, 5; as shown in “Annotated View of Figure 5” as “the trailing ends” are “axially aligned”).  

Regarding Claim 9, Wu, as modified, discloses the first spline (“first spline”, 3-2) includes a first spline body extending from the first leading portion along the rod axis having a first length (as shown) and the at least one second spline (“second spline”, 3-2) includes a second spline body extending from the second leading portion along the rod axis having a second length less than the first length (as clearly shown in “Annotated View of Figure 5” above).  

Regarding Claims 10-12 and 20, Wu, as modified, discloses essentially all elements of the claimed invention in including the alignment portion (3) has a plurality of faces (i.e. of the ribs 3-2) including nine faces (note that each rib of the portion 3 clearly has at least 6 faces), however, Wu fails to disclose the faces of the alignment portion (3) defining a polygonal cross-section transverse to the rod axis, wherein the first spline (“first spline”  3-2) is disposed on a first face of the plurality of faces, the first face having a first width less than a width of adjacent faces, the at least one second spline disposed on a second face of the plurality of faces, the second face having a second width less than a width of adjacent faces.  
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the shape of the alignment portion of Wu such that the transverse cross section includes a polygonal shape comprising nine faces and/or includes several faces wherein the faces comprising the splines have a smaller width than the other faces  because Applicant has not disclosed that such geometry of the cross section provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the alignment portion of Wu because the anvil assembly will still be properly aligned with the cartridge/shell assembly.
Therefore, it would have been an obvious matter of design choice to further modify Wu to obtain the invention as specified in the claims.
Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, in Paragraphs 0010 and 0052 applicant has not disclosed any criticality for the claimed limitations. Further, it must be noted that with flat sides of a polygonal cross section, the rotational fixation of the rod relative to the shell and/or cartridge can be furthered in comparison to a rounded cross section.

Regarding Claim 13, Wu, as modified, discloses the at least one second spline (“second spline”, 3-2) includes a plurality of second splines (see Figure 4 which clearly shows two smaller “ribs 3-2”; see also Paras. 0031), the leading portion of each of the second splines positioned along the rod axis at a position distal to the leading portion of the first spline (see “Annotated View of Figure 5” above and Para. 0031).  

Regarding Claim 14, Wu, as modified, discloses the leading portion of each of plurality of the second splines is axially aligned with one another along the rod axis (of 3, 5; see Figure 4 which clearly shows the shorter splines comprising the same length and position along the longitudinal axis).  

Regarding Claim 15, Wu discloses a tool assembly (Figures 6-10) comprising: 
a cartridge assembly (cartridge of 100-2); 
a shell (“staple cartridge sleeve” of 100-2 including “shell” and “central sleeve body”; Para. 0036) supporting the cartridge assembly(see Para. 0036) and defining a passage (“central sleeve body”; Para. 0036-0037), the shell including alignment splines disposed along an inner wall of the shell defining the passage (note that translated Para. 0038 recites “the positioning circlip tube 3 is inserted into the corresponding groove provided on the inner end surface of the central sleeve of the central sleeve of the positioning circlip tube 3 from the convex rib 3-2 provided on its outer end surface, and the limit cannot be rotated” and based on this portion of translation, it is clear that grooves must be formed to accommodate the ribs such that it cannot be rotated as disclosed and such grooves would readily form splines; note the alternative 103 rejection below); and 
an anvil assembly (Figures 1-5) including an anvil (1) and a center rod (3, 5) extending from the anvil (1), the center rod (3, 5) defining a longitudinal rod axis and including an alignment portion (3) sized to pass through the passage (see Para. 0038), the alignment portion (3) including a first spline (“first spline”, 3-2; see “Annotated View of Figure 5” above) and a second spline (“second spline”, 3-2; see “Annotated View of Figure 5” above), each of the first and second splines (3-2) extending in a direction parallel to the rod axis (as shown), the first spline (3-2) having a first leading portion and the second spline (3-2) having a second leading portion (see “Annotated View of Figure 5” above), the first leading portion (of “first spline” 3-2) positioned to engage alignment splines (formed by “corresponding groove”; Para. 0038) to clock the anvil assembly relative to the cartridge assembly as the center rod passes through the passage of the shell (of 100-2), the second leading portion being configured to be received adjacent one of the alignment splines (formed by “corresponding groove”; Para. 0038) after the first leading portion clocks the anvil assembly relative to the cartridge assembly (of 100-2; note Para. 0038 discloses the “ribs 3-2” being received in “corresponding groove” to fix rotation and therefore, since the annotated “second splines” are clearly distal of the “first spline”, the “first spline” will perform clocking prior to the second splines engaging the alignment splines), the first leading portion of the first spline (3-2) having a tapered shape (as shown). 
However, Wu fails to explicitly disclose the first leading portion comprising a rounded shape. 
Attention can be brought to the teachings of Nalagatla (see 102 rejection above) as Nalagatla teaches an anvil assembly (112B; Figures 12-13) including an anvil (210B including forming surface 212B) and a center rod (218B; Figure 12) including an alignment portion (portion of 252B including 246B) including splines (246B) extending in a direction parallel to a longitudinal rod axis (248B) of the center rod (218B), wherein the splines include rounded shaped leading portions (leading portions of splines 246B; see “Annotated View of Figure 12” above).  
Nalagatla further notes that the splines (246B) can comprise several different varying configurations (Para. 0092). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the leading portions of the splines of Wu such that they comprise a rounded shape as taught by Nalagatla. By modifying Wu in this manner, the splines of the center rod and the alignment splines of the passage will engage in a gradual manner and by eliminating a point of the splines of Wu to instead be of a rounded shape as taught by Nalagatla, damage to the splines can be further prevented. Further one could alternatively view this shape change as an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed because Applicant has not disclosed that the rounded shape provides an advantage, is used for a particular purpose, or solves a stated problem over the tapered shape of Wu. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with shaped leading portions of Wu because in either instance, the splines will engage with a smaller area of contact to assist in the clocking/alignment.
Therefore, it would have been an obvious matter of design choice to modify Wu to obtain the invention as specified in the claim. 


Regarding Claim 16, Wu, as modified, discloses the first leading portion of the first spline (3-2; “first spline”) is positioned proximally of the second leading portion of the second spline (3-2; “second spline”; see “Annotated View of Figure 5” above).  

Regarding Claim 17, Wu, as modified, discloses the second leading portion of the second spline (3-2; “second spline”) has a rounded shape (see modification above).  

Regarding Claim 18, Wu, as modified, discloses the first spline (3-2; “first spline”) includes a first trailing end and the at least one second spline (3-2; “second spline”) includes a second trailing end, the first and second trailing ends being axially aligned along the rod axis (see “Annotated View of Figure 5” above).  

Regarding Claim 19, Wu, as modified, discloses the first spline (3-2; “first spline”) includes a first spline body extending from the first leading portion along the rod axis having a first length and the second spline (3-2; “second spline”) includes a second spline body (3-2; “second spline”) extending from the second leading portion along the rod axis having a second length less than the first length (as shown in the figures the “second spline” is clearly shorter than the “first spline”).  

Regarding Claim 20, see rejection of Claims 10-12 which addresses Claim 20 as well. 

Alternatively, Claims 6, 7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN204169888U-cited in IDS, see attached PDF for English translation which paragraph numbering is referenced below), in view of Nalagatla (US PGPUB 2012/0292366) and in further view of Grant (US Patent 5,271,543).
Regarding Claims 6, 7, and 15-19, assuming arguendo that Paragraph 0038 of the translation of Wu (see attached PDF) is not readily disclosing the shell including alignment splines, in which the Examiner does not concede to, it can be readily implied that some form of alignment splines exist in the “central sleeve” of the shell in order for the “tube 3”/rod not to rotate as disclosed.
Regardless, attention can be brought to the teachings of Grant. Grant teaches another tool assembly (60, 100; Figure 1) including a cartridge assembly (102; Figure 13), a shell (104,112), and an anvil assembly (100; Figures 10-11) including an anvil (105) and center rod (110) which comprises an alignment portion (103), comprising splines (111), which passes through a passage (126, 112) of the shell (104, 112), wherein the shell comprises alignment splines (113; Figures 33, 35) disposed along an inner wall (defined by tube 112) which engage with the splines (111) of the center rod (110) to align the anvil (105) with the cartridge assembly (102; see Col 23, line 60 through Col 24, line 3).
	The use of alignment splines in conjunction with the splines of a rod of the anvil assembly in circular staplers is well known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included alignment splines along an inner wall of the shell defining the passage as taught Grant into the assembly of Wu. By modifying Wu in this manner, the rotational alignment of the cartridge assembly and the anvil can be ensured as taught by Grant (see Col 23, lines 60-65) to ensure proper staple formation. 
	Regarding Claim 20, see the previous 103 rejection above. 

Claims 2, 3, 10-12, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US Patent 5,271,543-cited in IDS), in view of Nalagatla (US PGPUB 2012/0292366).
Regarding Claim 2, Grant discloses a tool assembly (60, 100; stapling head assembly 60 and anvil assembly 100 define an end effector tool assembly; Figure 1), the tool assembly including:
a cartridge assembly (staple holder 102; see Figure 13);
a shell (104, 112), supporting the cartridge assembly (102) and defining a passage (bore 126 comprising tube 112; see Col. 11, lines 47-54 as it is disclosed that the tube 112 is “provided on the casing 104”); and
an anvil assembly (100; Figures 10 and 11) including an anvil (105) and a center rod (110) extending from the anvil (105), the center rod (110) defining a longitudinal rod axis and including an alignment portion (fingers 103) sized to pass through the passage (126, 112), the alignment portion including a first spline (keys 111; Figure 11, 28, 29) extending in a direction parallel to the rod axis (as depicted; see Col. 11, lines 47-54 and Col. 14, lines 34-43) and including a first leading portion (i.e. chamfered edge portion 129; Figure 28), wherein the first leading portion (i.e. chamfered edge portion 129) of the first spline (111) has a tapered shape (as depicted).
However, Grant does not disclose the first leading portion comprising a rounded shape.
Attention can be brought to the teachings of Nalagatla (see rejections above) which include splines (246B; Figures 12-13) comprising rounded shaped leading portions (see “Annotated View of Figure 12” above).  
Nalagatla further notes that the splines (246B) can comprise several different varying configurations (Para. 0092). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the leading portions of the splines of Grant such that they comprise a rounded shape as taught by Nalagatla. By modifying Grant in this manner, the splines of the center rod and the alignment splines of the passage will engage in a gradual manner and by eliminating a point of the splines of Grant to instead be of a rounded shape as taught by Nalagatla, damage to the splines can be further prevented. Further one could alternatively view this shape change as an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed because Applicant has not disclosed that the rounded shape provides an advantage, is used for a particular purpose, or solves a stated problem over the tapered shape of Grant. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with shaped leading portions of Grant because in either instance, the splines will engage with a smaller area of contact to assist in the clocking/alignment.
Therefore, it would have been an obvious matter of design choice to modify Grant to obtain the invention as specified in the claim. 

Regarding Claim 3, Grant, as modified, discloses the alignment portion (fingers 103) includes at least one second spline (111) including a second leading portion (chamfered portion 129), the at least one second spline (111) extending in a direction parallel to the longitudinal axis of the center rod (110) and including a second leading portion (chamfered portion 129).
Regarding Claims 10-12 and 20 (see Claim 15 below), Grant, as modified, discloses the alignment portion (103) has a plurality of faces (see Figure 29) which includes nine faces (see Figure 29 as it is clear there are more than nine faces), however, Grant does not disclose the faces defining a polygonal cross-section transverse to the rod axis or wherein the first spline is disposed on a first face of the plurality of faces, the first face having a first width less than a width of adjacent faces, the second spline disposed on a second face of the plurality of faces, the second face having a second width less than a width of adjacent faces.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the shape of the alignment portion of Grant such that the transverse cross section includes a polygonal shape comprising nine faces and/or includes several faces wherein the faces comprising the splines have a smaller width than the other faces  because Applicant has not disclosed that such geometry of the cross section provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the alignment portion of Grant because the anvil assembly will still be properly aligned with the cartridge/shell assembly.
Therefore, it would have been an obvious matter of design choice to further modify Grant to obtain the invention as specified in the claims.
Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, in Paragraphs 0009 and 0051 applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 15, Grant discloses a tool assembly (60, 100; stapling head assembly 60 and anvil assembly 100 define an end effector tool assembly; Figure 1), the tool assembly including:
a cartridge assembly (staple holder 102; see Figure 13);
a shell (104, 112), supporting the cartridge assembly (102) and defining a passage (bore 126 comprising tube 112), the shell (104, 112) including alignment splines (113, 113’, 113’’; see Figures 33 and 35) disposed along an inner wall (defined by tube 112) of the shell defining the passage (126, 112; see Col. 11, lines 47-54 as it is disclosed that the tube 112 is “provided on the casing 104”); and
an anvil assembly (100; Figures 10 and 11) including an anvil (105) and a center rod (110) extending from the anvil (105), the center rod (110) defining a longitudinal rod axis and including an alignment portion (fingers 103) sized to pass through the passage (126, 112), the alignment portion including a first spline (keys 111; Figure 11, 28, 29) and a second spline (111), each of the first and second splines (111) extending in a direction parallel to the rod axis (as depicted; see Col. 11, lines 47-54 and Col. 14, lines 34-43), the first spline (111) having a first leading portion (i.e. chamfered edge portion 129; Figure 28) and the second spline (111) having a second leading portion (129; Col. 23, lines 55-65), the first leading portion (129) configured to engage the a leading alignment splines (13’, 113’’; Figure 33, 35) to clock the anvil assembly (100) relative to the cartridge assembly (102) as the center rod (110) passes through the passage of the shell (104, 112; Col 23, line 51 through Col. 24, line 3), the second leading portion (129) is configured to engage and be received by adjacent one of the alignment splines (113) after the first leading portion (129) clocks the anvil assembly (100) relative to the cartridge assembly (102; see Col. 15, line 60 through Col 16, line 32 which disclose the “leader keys” 113’, 113’’ engaging first splines 111 (viewed as first splines) before the further keys 113 engage the other splines (viewed as the second splines)), wherein the first leading portion (i.e. chamfered edge portion 129) of the first spline (111) has a bullet nose shape (note the 112 rejections above as it is noted that a “bullet nose” shape is viewed as anything resembling a bullet shape and given the chamfer/taper, the leading portion can be reasonably viewed as portraying a “bullet nose” type shape).

However, Grant does not disclose the first leading portion comprising a rounded shape.
Attention can be brought to the teachings of Nalagatla (see rejections above) which include splines (246B; Figures 12-13) comprising rounded shaped leading portions (see “Annotated View of Figure 12” above).  
Nalagatla further notes that the splines (246B) can comprise several different varying configurations (Para. 0092). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the leading portions of the splines of Grant such that they comprise a rounded shape as taught by Nalagatla. By modifying Grant in this manner, the splines of the center rod and the alignment splines of the passage will engage in a gradual manner and by eliminating a point of the splines of Grant to instead be of a rounded shape as taught by Nalagatla, damage to the splines can be further prevented. Further one could alternatively view this shape change as an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed because Applicant has not disclosed that the rounded shape provides an advantage, is used for a particular purpose, or solves a stated problem over the tapered shape of Grant. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with shaped leading portions of Grant because in either instance, the splines will engage with a smaller area of contact to assist in the clocking/alignment.
Therefore, it would have been an obvious matter of design choice to modify Grant to obtain the invention as specified in the claim. 

Regarding Claim 18, Grant, as modified, discloses the first spline (111 associated with engagement with 113’ or 113’’) includes a first trailing end and the at least one second spline (111 associated with 113) includes a second trailing end (129), the first and second trailing ends (129) being axially aligned along the rod axis (clearly shown in Figure 11).

Claims 4-9, 13, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US Patent 5,271,543-cited in IDS), in view of  Nalagatla (US PGPUB 2012/0292366), as applied to Claims 2, 3, and 15, and in further view of Wu (CN204169888U-cited in IDS).
Regarding Claims 4, 5, 9, 13, 16, 17 and 19, Grant, as modified, discloses that the inner wall (112) of the shell (104, 112) comprises alignment splines (113) which further comprise alignment splines (113’, 113’’; Figures 33 and 35) which are longer than other splines (113) and therefore comprise leading portions (points 115’, 115’’) located distally of leading portions (115) of adjacent alignment splines (113; see Col. 15, line 60 through Col 16, line 32) and further discloses the second leading portion (129) having a rounded shape (see modification above in view of Nalagatla), and further the “first spline” (111) can be viewed as the splines (111) which engage the “leading keys”/alignment splines (113’, 113’’) whereas the splines (111) which engage the other “keys”/alignment splines (113) can be viewed as the “second splines”. However, Grant fails to explicitly disclose the first leading portion (129) of the first spline (111) is positioned proximally of the second leading portion (129) of the second splines (111) and is silent on the first spline (111) of the rod includes a first spline body extending from the first leading portion (129) along the rod axis having a first length and the second spline (111) includes a second spline body extending from the second leading portion (129) along the rod axis having a second length less than the first length.
Attention can be further brought to the teachings of Wu which include another tool assembly comprising an anvil assembly (Figure 1) comprising an alignment portion (3) comprising a plurality of splines (3-2) which comprise different lengths such that the leading portion of one spline (3-2) extends proximally of the other leading portion (Para. 0031; depicted in Figures 1 and 2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the tool assembly of Grant such that the splines (111) of the alignment portion of the anvil assembly (100) comprise different lengths such that the first leading portion is proximal to the second leading portion along the rod axis as taught by Wu. By modifying Grant in this manner, the second leading portion will be configured to be received adjacent one of the alignment splines (113) after the first leading portion clocks the anvil assembly (100) relative to the cartridge (102) assembly as allowing for the splines to make contact at different times can prevent multiple point contact at the same time and therefore decrease the chance of locking, binding or breaking of the tool while also allowing for wider tolerances when manufacturing the splines as taught by Grant (see Col. 16, lines 1-32).
Further it is noted that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. See In re Einstein, 8 USPQ 167 and In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Please note that in the instant application, applicant has not disclosed any criticality for the spline configuration being comprised within the anvil assembly instead of the shell. Therefore, reversing the configuration of the splines such that the splines of different lengths would be comprised within the anvil assembly instead of the shell would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed as the benefit of avoiding the splines all contacting at the same time can be avoided in either configuration. 
Regarding Claim 6, Grant, as modified, discloses the shell (104, 112) includes alignment splines  (113, 113’, 113’’) extending along an inner wall (inner wall of 112) of the shell (104, 112) defining the passage (of 112; see Figure 33), and the first leading portion (129) is configured to engage the alignment splines (113’, 113’’) to clock the anvil assembly relative to the cartridge assembly as the center rod passes through the passage of the shell (104, 112; see Col. 15, line 60 through Col 16, lines 14-32 describe the initial alignment via the “first splines” and the “leader keys”/alignment splines 113’, 113’’).

Regarding Claim 7, Grant, as modified, discloses the alignment splines (113, 113’, 113’’) each define a channel with adjacent alignment splines (As shown in Figure 35), each of the channels being sized to receive the first and second splines (111) to rotatably fix the anvil assembly (100) relative to the shell (104, 112; see Col. 15, line 60 through Col 16, line 32 describes such interaction).

Regarding Claim 8, Grant, as modified, discloses the first spline (111 associated with 113’, 113’’) includes a first trailing end and the at least one second spline (111 associated with 113) includes a second trailing end, the first and second trailing ends being axially aligned along the rod axis (as shown in at least Figures 11 and 28).

Regarding Claim 14, Grant, as modified, discloses the leading portion (129) of each of plurality of the second splines (111 associated with “keys 113”) is axially aligned with one another along the rod axis (as shown in Figures 11 and 28).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejections rely on references and combination of references that are not specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Green (USP 5,119,983) discloses rounded leading portions of alignment splines (47; Figure 10 clearly shows a rounded shape).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/7/2022